DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 and 7/9/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract refers to the merits and/or speculative applications of the invention i.e. to avoid future surge events, prevent a future chiller surge event, etc.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Regarding Claim 19, correction to the recitation of “...based on a first difference between the second probability and the first probability exceeding a third threshold, updating a value for the first controllable chiller variable of a chiller operating data to obtain updated chiller operating data; providing the updated chiller operating data to the one or more machine learning models to obtain a third probability; and based on a second difference between the third probability and the first probability being less than the third threshold, generating the first threshold for the first controllable chiller variable based on the updated value,” is required to provide proper antecedent basis.


Claim Rejections - 35 USC § 112
§ 112 2nd statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 7 and 13, the recitation of “...setting the threshold for the controllable chiller variable to the value of the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold,” renders the claim unclear because it is unclear how one would “set the threshold for the controllable chiller variable to the value of the controllable chiller variable.”  This language is not clear and does not aid in determining the metes and bounds of the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Regarding Claim 10, the recitation of “...wherein generating the threshold for the controllable chiller variable comprises selecting one of the plurality of values for the controllable chiller variable based on the probabilities for the plurality of values for the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Please amend for clarity.

Regarding Claim 11, the recitation of “...provide chiller operating data associated with a chiller as an input to one or more machine learning models,” renders the claim unclear because it is unclear how or what structure is used to obtain the operating data.  Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim and all means and method may not be supported by the disclosure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 19, the recitation of “...wherein the probability is a first probability, and wherein generating the first threshold for the first controllable chiller variable corresponding to the probability of the future chiller surge event occurring comprises: obtaining a first output from the one or more machine learning models indicating a second probability that a surge will occur; based on a first difference between the second probability and the first probability exceeding a third threshold, updating a value for the first controllable chiller variable of a chiller operating data to 
For example, the disclosure is silent to the “third threshold” and/or how the limitation is determined.  Thus, a conflict or inconsistency exits between the claimed subject matter and the disclosure thereby rendering the scope of the claim uncertain.  See MPEP 2173.03
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 11, 12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Trawicki et al. (US2014/0026598).


Regarding Claim 1, Trawicki teaches a method of operating a chiller to avoid future surge events [0005], the method comprising: applying chiller operating data associated with a chiller as an input to one or more machine learning models [0055; 

Regarding Claim 2, Trawicki teaches the invention of Claim above and Trawicki teaches generating the one or more machine learning models by: creating a set of training data by: detecting a past surge event in historical chiller operating data [0081], and labeling a portion of the historical chiller operating data as surge chiller operating data associated with the past surge event [0051]; and training the one or more machine learning models with the set of training data [0051; 0054; 0055; see also fig 14].

Regarding Claim 3, Trawicki teaches the invention of Claim 2 above and Trawicki teaches wherein the surge chiller operating data comprise a time series including values of one or more variables of the historical chiller operating data associated with times before and during the past surge event [0051; 0054].

Regarding Claim 4, Trawicki teaches the invention of Claim 1 above and Trawicki teaches wherein affecting operation of the chiller comprises determining, based on the output of the one or more machine learning models, values of one or more controllable chiller variables that are predicted to prevent the future surge event, the one or more controllable chiller variables comprising at least one of: a variable speed drive frequency; a pre-rotational vane position; or a variable geometry diffuser position [0054; 0059].

Regarding Claim 6, Trawicki teaches the invention of Claim 1 above and Trawicki teaches wherein the chiller operating data comprises at least one of a refrigerant type, a discharge pressure, a suction pressure, a stall voltage, an input current, a bearing position, a current variable speed drive frequency, a current pre-rotational vane position, or a current variable geometry diffuser position [0048].

Regarding Claim 9, Trawicki teaches the invention of Claim 1 above and Trawicki teaches wherein the one or more machine learning models comprise at least one of a neural network, random forest, or a support vector machine [0055].

Regarding Claim 11, Trawicki teaches a system [fig 4] comprising one or more memory devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to: provide chiller operating data associated with a chiller as an input to one or more machine learning models [0082; 0083]; and provide a threshold for a controllable chiller variable to prevent a future chiller surge event from occurring using the one or more machine learning models [0082-0084].

Regarding Claim 12, Trawicki teaches the invention of Claim 11 above and Trawicki teaches wherein the instructions cause the one or more processors to generate the one or more machine learning models by: creating a set of training data by: detecting a past surge event in historical chiller operating data, and labeling a portion of the historical chiller operating data as surge chiller operating data associated with the past surge event; and training the one or more machine learning models with the set of training data [0081; 0082; 0055].

Regarding Claim 14, Trawicki teaches the invention of claim 11 above and Trawicki teaches wherein the instructions cause the one or more processors to affect operation of the chiller to avoid applying a control signal with a value that exceeds the threshold [0082-0084].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trawicki et al. (US2014/0026598) in view of Sibik (US2015/0260441).
Regarding Claim 5, Trawicki teaches the invention of Claim 1 above but does not teach wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the 
However, Sibik teaches a chiller [0002] having wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the threshold; and in response to the first controllable chiller variable reaching the threshold before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314.  However, 314 also defines a particular compressor speed.  So in a condition where the guide vane is at point 314 and cooling capacity is not achieved because compressor speed is at point 313...the compressor speed can be adjusted downward to point 314 to achieve the desired capacity].
Sibik teaches that it is known in the field of chiller control that this arrangement enhances efficiency without compromising control stability [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller 

Regarding Claim 15, Trawicki teaches the invention of Claim 14 above but does not teach wherein the controllable chiller variable is a first controllable chiller variable and wherein the instructions cause the one or more processors to affect operation of the chiller by: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the threshold; and in response to the first controllable chiller variable reaching the threshold before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity.
However, Sibik teaches a chiller [0002] having wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the threshold; and in response to the first controllable chiller variable reaching the threshold before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can 
Sibik teaches that it is known in the field of chiller control that this arrangement enhances efficiency without compromising control stability [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the system of Trawicki to  have wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the threshold; and in response to the first controllable chiller variable reaching the threshold before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity in view of the teachings of Sibik in order to enhance efficiency without compromising control stability.


Regarding Claim 16, Trawicki teaches a method of operating a chiller [0005], the method comprising: generating a first threshold for a first controllable chiller variable corresponding to a probability of a future chiller surge event occurring based on an output of one or more machine learning models [0040; 0041; 0055; where a first threshold may correspond to vane position];  generating a second threshold for a second controllable chiller variable corresponding to the probability of the future chiller surge event occurring based on a second output of the one or more machine learning models 
However, Sibik teaches a chiller [0002] that determines whether a chiller can handle a cooling capacity based on the first threshold for the first controllable chiller variable; based on determining that the chiller would not be able to handle the cooling capacity based on the first threshold for the first controllable chiller variable affecting operation of the chiller based on the first threshold and the second threshold [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314.  If the cooling capacity cannot be achieved because of compressor speed is at point 313, then the compressor speed is adjusted to point 314 to achieve the desired capacity].
Sibik teaches that it is known in the field of chiller control that this arrangement enhances efficiency without compromising control stability [0037]. Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have  determining whether a chiller can handle a cooling capacity based on the first threshold for the first controllable chiller variable; based on determining that the chiller would not be able to handle the cooling capacity based on the first threshold for the first controllable chiller variable affecting operation of the chiller based on the first threshold and the second threshold in view of the teachings of Sibik in order to enhance efficiency without compromising control stability.

Regarding Claim 17, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches wherein the first controllable chiller variable is a pre- rotational vane position or a variable geometry diffuser position and the first threshold is a first upper boundary corresponding to the probability of the future chiller surge event occurring, and wherein the second controllable chiller variable is a variable speed drive frequency and the second threshold is a second upper boundary corresponding to the probability of the future chiller surge event occurring [0032-0035; figs 3 & 4; where an upper boundary of the vane position is 100% open and where an upper boundary of the speed drive frequency is MAX speed].

Regarding Claim 18, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches wherein the first controllable chiller variable is a variable speed drive frequency and the first threshold is a first lower boundary corresponding to the probability of the future chiller surge event occurring, and wherein the second controllable chiller variable is a pre-rotational vane position or a variable geometry diffuser position and the second threshold is a second lower boundary corresponding to the probability of the future chiller surge event occurring [0032-0035; figs 3 & 4; where an lower boundary of the speed drive frequency is Minimum speed and where the lower boundary of the vane position is 12.5% open].

Regarding Claim 19, the absence of an art‐based rejection for claim 19 is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.
Without a clear understanding of what the claims are intended to encompass, the examiner cannot apply prior art to the claims without undue speculation.

Regarding Claim 20, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the first threshold; and in response to the first controllable chiller variable reaching the first threshold before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting the second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314.  However, 314 also defines a particular compressor speed.  So in a condition where the guide vane is at point 314 and cooling capacity is not achieved because compressor speed is at point 313...the compressor speed can be adjusted downward to point 314 to achieve the desired capacity].


Claims 7, 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trawicki et al. (US2014/0026598) in view of Wang et al. (US2021/0215161).
Regarding Claim 7, Trawicki teaches the invention of Claim 1 above but does not teach wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller, and wherein generating the threshold for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold; and setting the threshold for the controllable chiller variable to the value of the controllable chiller 
However, Wang teaches a system and method for predicting surge control [0001] having wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller [0028], and wherein generating the threshold for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold [0028; 0029; 0033-0037]; and setting the threshold for the controllable chiller variable to the value of the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold [0029; 0033-0037; where a probability that a surge event will occur is based on a controllable chiller variable which is compared to a probability threshold and where the system controls the variable to a value that does not exceed the threshold].
Wang teaches that it is known in the field of chiller control that this arrangement allows compressor adjustments and thereby prevent mechanical damages caused by surges [0040]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller, and wherein generating the threshold for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability 

Regarding Claim 8, Trawicki teaches the invention of Claim 1 above but does not teach wherein the input to the one or more machine learning models comprises a probability that the future chiller surge event will occur, and wherein the output of the one or more machine learning models comprises a value for the threshold for the controllable chiller variable.
However, Wang teaches a system and method for predicting surge control [0001] having wherein the input to the one or more machine learning models comprises a probability that the future chiller surge event will occur, and wherein the output of the one or more machine learning models comprises a value for the threshold for the controllable chiller variable [0028; 0033-0037].Wang teaches that it is known in the field of chiller control that this arrangement  allows compressor adjustments and thereby prevent mechanical damages caused by surges [0040]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have wherein the input to the one or more machine learning models comprises a probability that the future chiller surge event will occur, and wherein the output of the one or more machine learning models comprises a value for the threshold for the controllable chiller variable in view of the teachings of Wang in order to allow compressor adjustments and thereby prevent mechanical damages caused by surges.

Regarding Claim 10, Trawicki teaches the invention of Claim 1 above but does not teach wherein the output of the one or more machine learning models comprises probabilities for a plurality of values for the controllable chiller variable, and wherein generating the threshold for the controllable chiller variable comprises selecting one of the plurality of values for the controllable chiller variable based on the probabilities for the plurality of values for the controllable chiller variable.
However, Wang teaches a system and method for predicting surge control [0001] having wherein the output of the one or more machine learning models comprises probabilities for a plurality of values for the controllable chiller variable, and wherein generating the threshold for the controllable chiller variable comprises selecting one of the plurality of values for the controllable chiller variable based on the probabilities for the plurality of values for the controllable chiller variable [0028; 0033-0037].Wang teaches that it is known in the field of chiller control that this arrangement  allows compressor adjustments and thereby prevent mechanical damages caused by surges [0040]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have wherein the output of the one or more machine learning models comprises probabilities for a plurality of values for the controllable chiller variable, and wherein generating the threshold for the controllable chiller variable comprises selecting one of the plurality of values for the controllable chiller variable based on the probabilities for the plurality of values for the controllable chiller variable in view of the teachings of Wang in order to allow compressor adjustments and thereby prevent mechanical damages caused by surges.

Regarding Claim 13, Trawicki teaches the invention of Claim 11 above but does not teach wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and an output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller, and wherein the instructions cause the one or more processors to generate the threshold for the controllable chiller variable by: comparing the probability that the future chiller surge event will occur with a probability threshold; and setting the threshold for the controllable chiller variable to the value of the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold.
However, Wang teaches a system and method for predicting surge control [0001] having wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller [0028], and wherein generating the threshold for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold [0028; 0029; 0033-0037]; and setting the threshold for the controllable chiller variable to the value of the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold [0029; 0033-0037; where a probability that a surge event will occur is based on a controllable chiller variable which is compared to a probability threshold and where the system controls the variable to a value that does not exceed the threshold].

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the system of Trawicki to  have wherein the input to the one or more machine learning models comprises a value of the controllable chiller variable and the output of the one or more machine learning models comprises a probability that the future chiller surge event will occur if the value of the controllable chiller variable is used to operate the chiller, and wherein generating the threshold for the controllable chiller variable comprises: comparing the probability that the future chiller surge event will occur with a probability threshold; and setting the threshold for the controllable chiller variable to the value of the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold in view of the teachings of Wang in order to allow compressor adjustments and thereby prevent mechanical damages caused by surges.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763